Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Pre-Appeal Brief Request for Review filed by Russell Henrichs (Reg. No. 50354), filed 01/08/2021.
The application has been amended as follows: 
Claim 1, line 18, “the entire outer tube” is amended to read “an entire outer tube”
Response to Arguments
2)	Applicant’s arguments, see Pages 2-5, filed 01/08/2021, with respect to the 35 U.S.C. 103 rejection of claims 1, 3, 13-15 and 25 as being unpatentable over Singh (U.S. PGPUB No. 20170216092) in view of Akahoshi (U.S. PGPUB No. 20090131885) in view of Dishler (U.S. Patent No. 6135984); claim 4 as being unpatentable over Singh in view of Akahoshi in view of Dishler, further in view of MacMahon et al. (U.S. PGPUB 20030069549); claim 5 as being unpatentable over Singh in view of Akahoshi in view of Dishler in view of MacMahon, further in view of Mahapatra et al. (U.S. PGPUB 20100114093); claim 6 as being unpatentable over Singh in view of Akahoshi in view of Dishler in view of MacMahon, further in view of Dumot et al. (U.S. PGPUB 
Election/Restrictions
3)	Claims 1, 3-7, 13-16, 18, 22-23, and 25-28 are allowable. The restriction requirement between Groups I and II and Species A-D, as set forth in the Office action mailed on 09/23/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/23/2019 is partially withdrawn.  Claims 7, 18, 22-23, 26, and 29-30, directed to Groups I and II and Species A-C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-12, directed to Species D withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

4)	This application is in condition for allowance except for the presence of claims 11-12 directed to Species D non-elected without traverse.  Accordingly, claims 11-12 have been cancelled.
5)	Claims 1, 3-7, 13-16, 25, and 27-28 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18, 22-23, 26, and 29-30, directed 
Claims 1, 3-7, 13-16, 25, and 27-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18, 22-23, 26, and 29-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/23/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
6)	Claims 1, 3-7, 13-16, 18, 22-23, and 25-28 are allowed.
REASONS FOR ALLOWANCE
7)	The following is an examiner’s statement of reasons for allowance:
	In light of the pre-appeal conference request filed 01/08/2021, Examiner found Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 1, 3, 13-15 and 25 as being unpatentable over Singh (U.S. PGPUB No. 20170216092) in view of Akahoshi (U.S. PGPUB No. 20090131885) in view of Dishler (U.S. Patent No. 6135984) persuasive, in that Singh, Akahoshi, and Dishler do not teach or suggest, together or in combination, “wherein the one or more ports comprise a plurality of lateral ports formed only along a length of a portion of the curvable portion and only along the outer curvature of the curved configuration” as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783